  Case: 1:18-cv-00864 Document #: 627 Filed: 04/15/19 Page 1 of 5 PageID #:24068




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE: DEALER MANAGEMENT                            MDL No. 2817
SYSTEMS ANTITRUST LITIGATION                        Case No. 18-cv-00864

This Document Relates To:                           Hon. Robert M. Dow, Jr.
                                                    Magistrate Judge Jeffrey T. Gilbert
ALL ACTIONS




    DEALERSHIP CLASS COUNSEL’S AND LIAISON COUNSEL’S UNOPPOSED
         MOTION FOR RENEWAL OF LEADERSHIP APPOINTMENT

          The following counsel hereby move this Court for an order renewing their leadership

appointments,1 and their respective firms’ appointments, in the above-captioned multidistrict

litigation. This motion is unopposed.


          Co-Lead Counsel / Dealership Interim Lead Class Counsel:

          Peggy J. Wedgworth
          Milberg Tadler Phillips Grossman LLP
          One Pennsylvania Plaza, 19th Floor
          New York, NY 10119

          Plaintiffs’ Steering Committee Members:

          Leonard A. Bellavia
          Bellavia Blatt, PC
          200 Old Country Road, Suite 400
          Mineola, NY 11501

1	Judge  St. Eve, who formerly presided over this case, made the above appointments in an Order
dated April 16, 2018 (ECF No. 123) for a period of one year, expiring on April 16, 2019. The
Order stated in pertinent part, “Appointees may apply for reappointment when their term expires.
A re-application process will be established at an appropriate time in advance of the expiration
date.” Id. at 5.	
  Case: 1:18-cv-00864 Document #: 627 Filed: 04/15/19 Page 2 of 5 PageID #:24069




       Daniel Hedlund and Michelle Looby
       Gustafson Glueck, PLLC
       Canadian Pacific Plaza
       120 South Sixth Street, Suite 2600
       Minneapolis, MN 55402

       James Barz and Frank Richter
       Robbins Geller Rudman & Dowd LLP
       200 South Wacker Drive, 31st Floor
       Chicago, IL 60606

       Liaison Counsel:

       Robert A. Clifford
       Clifford Law Offices, P.C.
       120 N. LaSalle Street, Suite 3100
       Chicago, IL 60602


                                         CONCLUSION

        The Court should renew the leadership appointments of the aforementioned counsel, and

their firms, in the above-captioned matter.

DATED: April 15, 2019                 Respectfully submitted,



                                      /s/ Peggy J. Wedgworth
                                      Peggy J. Wedgworth (pro hac vice)
                                      Elizabeth McKenna (pro hac vice)
                                      MILBERG TADLER PHILLIPS GROSSMAN LLP
                                      One Pennsylvania Plaza, 19th Floor
                                      New York, NY 10119
                                      Tel: (212) 594-5300
                                      Fax: (212) 868-1229
                                      pwedgworth@milberg.com
                                      emckenna@milberg.com

                                      Interim Lead Counsel for the Dealership Class




                                                2
Case: 1:18-cv-00864 Document #: 627 Filed: 04/15/19 Page 3 of 5 PageID #:24070



                             Leonard A. Bellavia (pro hac vice)
                             Steven Blatt
                             BELLAVIA BLATT, PC
                             200 Old Country Road, Suite 400
                             Mineola, New York 11501
                             Tel: (516) 873-3000
                             Fax: (516) 873-9032
                             lbellavia@dealerlaw.com
                             sblatt@dealerlaw.com

                             Dealership Class Plaintiffs’ Steering Committee
                             Daniel C. Hedlund (pro hac vice)
                             Michelle J. Looby (pro hac vice)
                             Daniel E. Gustafson
                             David A. Goodwin
                             Daniel J. Nordin
                             GUSTAFSON GLUEK PLLC
                             Canadian Pacific Plaza
                             120 South Sixth Street, Suite 2600
                             Minneapolis, MN 55402
                             Tel: (612) 333-8844
                             Fax: (612) 339-6622
                             dhedlund@gustafsongluek.com
                             mlooby@gustafsongluek.com
                             dgustafson@gustafsongluek.com
                             dgoodwin@gustafsongluek.com
                             dnordin@gustafsongluek.com

                             Dealership Class Plaintiffs’ Steering Committee

                             James E. Barz
                             Frank Richter
                             ROBBINS GELLER RUDMAN & DOWD LLP
                             200 South Wacker Drive, 31st Floor
                             Chicago, IL 60606
                             Tel: (312) 674-4674
                             Fax: (312) 674-4676
                             jbarz@rgrdlaw.com
                             frichter@rgrdlaw.com




                                       3
Case: 1:18-cv-00864 Document #: 627 Filed: 04/15/19 Page 4 of 5 PageID #:24071



                             David W. Mitchell (pro hac vice)
                             Alexandra S. Bernay
                             Carmen A. Medici
                             ROBBINS GELLER RUDMAN & DOWD LLP
                             655 West Broadway, Suite 1900
                             San Diego, CA 92101
                             Tel: (619) 231-1058
                             Fax: (619) 231-7 423
                             davidm@rgrdlaw.com
                             xanb@rgrdlaw.com
                             cmedici@rgrdlaw.com

                             Dealership Class Plaintiffs’ Steering Committee

                             Robert A. Clifford
                             Shannon M. McNulty
                             CLIFFORD LAW OFFICES, P.C .
                             120 N. LaSalle Street, 31 Floor
                             Chicago, Illinois 60602
                             Tel: (312) 899-9090
                             Fax: (312) 251-1160
                             RAC@cliffordlaw.com
                             SNM@cliffordlaw.com

                             MDL Liaison Counsel




                                       4
  Case: 1:18-cv-00864 Document #: 627 Filed: 04/15/19 Page 5 of 5 PageID #:24072



                                CERTIFICATE OF SERVICE

I, Peggy J. Wedgworth, an attorney, hereby certify that on April 15, 2019, I caused a true and
correct copy of the foregoing DEALERSHIP CLASS COUNSEL’S AND LIAISON
COUNSEL’S UNOPPOSED MOTION FOR RENEWAL OF LEADERSHIP
APPOINTMENT to be filed and served electronically via the Court’s CM/ECF system. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                    /s/ Peggy J. Wedgworth
                                                    Peggy J. Wedgworth
